Citation Nr: 1430655	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-19 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected pseudofolliculitis barbae.

2.  Entitlement to an effective date earlier than March 21, 2007 for service connection for pseudofolliculitis barbae.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas that granted service connection and an initial rating of 10 percent for pseudofolliculitis.  In March 2009, the RO granted an initial 30 percent rating for his service-connected skin condition.  In May 2009, the RO proposed to reduce the rating to 10 percent.  The RO reduced the rating to 10 percent, effective October 1, 2009.  In an April 2010 supplemental statement of the case, the RO reinstated the 30 percent rating, effective for the entire pendency of the claim.  The Veteran now seeks a rating greater than 30 percent for his disability.

The Veteran testified at RO hearings in March 2009 and January 2010.  The Veteran appeared and provided testimony before the undersigned Acting Veterans Law Judge (VLJ) in June 2010.  He submitted additional evidence at his hearing as well as a waiver of RO review.  The new evidence, waiver, and a transcript of the hearing have been associated with the claims file.

In March 2011, the Board denied entitlement to a rating higher than 30 percent for the pseudofolliculitis.  However, the Veteran, pro se, appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), and in accordance with an October 2011 Brief of the Appellee of the Secretary of Veterans Affairs, the Court determined in a March 2012 Memorandum Decision that there were insufficient reasons and bases given for the Board's denial of the Veteran's claim, vacated the Board's March 2012 decision, and remanded the claim for readjudication.

In July 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with a statement of the case for his effective date claim and to obtain records from the Social Security Administration (SSA).  The action specified in the July 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The Veteran submitted a VA Form 9 appealing his claim for an earlier effective date for the grant of service connection for pseudofolliculitis and noted that he wanted a Board hearing.  On this form he also noted his claim for an increased rating for pseudofolliculitis.  The Veteran has already testified at a Board hearing for the increased rating claim for pseudofolliculitis and is only entitled to one Board hearing pursuant to 38 C.F.R. § 20.1507(b)(1).  Therefore, to the extent that he was requesting another hearing for the increased rating claim for pseudofolliculitis the request is denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date earlier than March 21, 2007 for service connection for pseudofolliculitis barbae and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pseudofolliculitis barbae has required the near constant use of systemic therapy in the form of oral antibiotics for the period on appeal.  





CONCLUSION OF LAW

The criteria for an initial 60 percent disability rating for service connected pseudofolliculitis barbae, but no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran seeks an initial rating greater than 30 percent for his service-connected pseudofolliculitis barbae, which has been rated under Diagnostic Code (DC) 7813, the diagnostic code for dermatophytosis, which, in turn, rates under DC 7806.  38 C.F.R. § 4.118 (2008).  During the pendency of the Veteran's claim, the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the RO received the current claim prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7813 directs that the disability be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars, which in this case means under Diagnostic Code 7803 or 7804; or as dermatitis, under Diagnostic Code 7806.

Under Diagnostic Code 7800, a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  An 80 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7806, eczema, a 60 percent rating is warranted if the skin condition covers more than 40 percent of the entire body, or more than 40 percent of exposed areas be affected, or requires the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118.

Diagnostic Codes 7803 and 7804 for scars do not provide a disability rating greater than 30 percent; therefore, they are not pertinent to the Veteran's claim and will not be further discussed.  38 C.F.R. § 4.118

The evidence includes a May 2006 VA outpatient treatment record that notes drying over the cheeks and bilateral neck regions.  The Veteran had minor scarring and hyperpigmentation over all of the beard area and his treatment included use of Retin-A.  March 2007 records show continued use of Retin-A.

In August 2007, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and noted the Veteran's past treatments with acne topicals and systemic antibiotics.  Treatment at the time of the examination included the oral antibiotic Doxycycline and a cream mask.  The examiner stated that the Veteran had a few scattered papules and multiple small-pitted hypopigmented scars on his face and neck, each measuring 2-3 mm.  The scars were flat to slightly indented, superficial, stable, smooth, with no adherence, tenderness, induration, inflammation, or inflexibility and did not affect motion or function.  The exposed areas affected measured 19 percent.  The percent of the entire body affected measured 2 percent.

In September 2008, the Veteran had a general VA examination for his non-service connected pension claim, which addressed his skin condition.  The report indicates that the Veteran's skin treatment included Azithromycin, Hydrocortisone at 2.5 percent, and Minocycline.  The examiner said that the Veteran had papules and pustules on his face and neck consistent with pseudofolliculitis.  He had no deformities of the face.

The Veteran had a hearing before a Decision Review Officer (DRO) in March 2009.  At this time, he was still on the Azithromycin and Hydrocortisone cream but not Minocycline.  He testified that the condition causes burning, itching and pain.  He had also started taking Silver Shield, an over-the-counter supplement.

In April 2009, he had another VA examination.  The examiner was unable to review the claims file; however, this is not prejudicial to the Veteran because the examination was ordered to determine the current severity of the Veteran's disability and because the examiner indicated review of the electronic VA treatment records.

The report indicates that the Veteran had a moustache and small beard, making it difficult to examine the skin.  The visible skin revealed scars, punctate and larger, that were slightly elevated.  Some of the scars were deeply pigmented and irregularly spaced.  His skin revealed the characteristics that would be expected of previous folliculitides around the face and neck and extending to portions of the hairline above the ear.  The lesions were without evident surrounding erythema, edema, elevation, drainage, or other stigmata of acute or recent inflammation.

The examiner noted that the Veteran's medications included corticosteroid creams as well as systemic medications, primarily antibiotics.  He said the Veteran does not take immunosuppressive medication.  He did not indicate the percentage of the body or area affected.

The Veteran submitted a list of his prescribed medications that shows that he was prescribed six days of Azithromycin two times in May 2008; once in June, July August and September 2008; and once in February 2009.  He was prescribed Doxycycline in February 2008 and April 2009 and Minocycline in August, September and October 2008.  In his VA form 9 Substantive Appeal, he stated that he was prescribed systemic therapy, Minocycline, for a period of 12 weeks in 2008 and has been prescribed steroid cream for 2 years.

A letter from Dr. C.H. from the VAMC states that he initially prescribed the Hydrocortisone to be used every other day but told the Veteran to use the cream as needed, multiple times per day.

A July 2009 VA treatment record shows that the Veteran's condition was 80 percent improved.  Treatment included Hydrocortisone cream.  In August 2009, the Veteran reported incapacitating pain and disability due to the lumps on his face and the long hair he pulls out.  He said he spends 4 to 5 hours per day picking at his face and pulling out hair and is no longer able to work due to the condition.  The physical evaluation revealed no evidence of folliculitis, acne or ingrown hair.  The physician wrote another prescription for Azithromycin.

The Veteran had a second DRO hearing in January 2010.  He testified that he has been prescribed Hydrocortisone cream and Azithromycin almost constantly during the past 12 months.  He said his doctors told him that Doxycycline, Minocycline, and Azithromycin are systemic therapy.

A December 2009 treatment record by Dr. C.H. indicates that the Veteran's prescriptions of Doxycycline, Azithromycin, and Minocycline are examples of past systemic treatment.

The Veteran had a new VA examination in April 2010.  The examiner reviewed the claims file.  The Veteran indicated that he has been unemployed since 2008.  At the time of the examination, the Veteran was taking Azithromycin and using Hydrocortisone cream.  The examiner did not indicate the percentage of the total area and percentage of the total body affected; however, he stated that the Veteran had follicular eruption on the neck and chin bilaterally.

During his Board hearing, the Veteran argued that he is entitled to a 60 percent rating for his skin condition because he has been taking oral antibiotics constantly or almost constantly.  He addressed several treatment records that have been discussed herein.

Finally, the Board reviewed the summary of medicines prescribed since March 2007, the date of claim.  The print out, obtained as of April 2013, shows that from March 2007 through January 2008, he was prescribed Doxycycline for his skin condition.  He was prescribed Azithromycin in February 2008 through July 2008, as well as a June 2008 prescription for Doxycycline.  In August and September 2008, he was prescribed Minocycline.  Records show that in February 2009 he was prescribed Azithromycin and Doxycycline and again prescribed Doxycycline in April 2009 through June 2009.  From August 2009 to April 2013, he was prescribed Azithromycin.  From January 2013 to February 2014, he was prescribed Doxycycline.  Finally, throughout almost the entirety of the Veteran's claim, he has been prescribed hydrocortisone 2.5%, a cream.

Upon careful review of the evidence, the Board finds that a disability rating of 60 percent is warranted for pseudofolliculitis barbae for the entire period on appeal.  

The Veteran has required the use of constant or near-constant systemic therapy during a 12-month period.  The Board acknowledges that the Veteran's systemic therapy was not in the form of corticosteroids or immunosuppressive drugs, as described in Diagnostic Code 7806.  Importantly, however, Diagnostic Code 7806 only requires "systemic therapy such as corticosteroids or other immunosuppressive drugs."  Id.  The use of the "such as" phraseology suggests that the list of types of systemic therapy is not exhaustive.  See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (holding that with respect to the criteria for rating mental disorders, "[t]he use of the term 'such as' demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  There is nothing in the rating criteria to suggest that systemic antibiotic therapy is insufficient to warrant a rating under Diagnostic Code 7806.  See Brown v. Shinseki, 2012 WL 738725 at *3 (March 8, 2012, Vet. App.) (non-precedential) (holding in the context of an appeal concerning the use of systemic antibiotics for a skin disorder that that the use of the phrase "such as" in Diagnostic Code 7806 "is an ambiguously worded regulation that might be interpreted to apply to 'systemic therapy' that is other than immunosuppressive in nature.").

As 60 percent is the maximum schedular rating under Diagnostic Code 7806 and is being assigned for the entire period on appeal, a staged rating is not applicable in this case.  Furthermore, the competent medical evidence of record does not show that the Veteran's treatment fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  See Fenderson, 12 Vet. App. 119.

Additionally, the Board notes that there is no evidence of record that the Veteran suffers from visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  Accordingly, an 80 percent disability rating under Diagnostic Code 7800 is not warranted.  

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the rating codes for skin conditions contemplate the Veteran's reported symptoms, as discussed above.  To the extent that any further consideration of an extraschedular evaluation is warranted, the evidence does not show frequent periods of hospitalization or marked interference with employment as a result of the service connected pseudofolliculitis.  While the Veteran asserts that he has to spend hours pulling hairs out of his face, this alone, does not constitute marked interference with employment.  In sum, the Board finds that the assigned schedular evaluation is adequate and that there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Referral for an extraschedular rating is not warranted.

In conclusion, entitlement to an initial 60 percent disability rating, but no higher, for service connected pseudofolliculitis barbae is granted for the period on appeal.  38 U.S.C.A. § 5107(b).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in writing prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at two DRO hearings, as well as a Travel Board hearing.  The hearings were adequate as adjudicators who conducted the hearings explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to an initial 60 percent disability rating, but no greater, for service connected pseudofolliculitis barbae is granted.  


REMAND

The Veteran is seeking entitlement to an effective date earlier than March 21, 2007 for service connection for pseudofolliculitis barbae.

In his June 2013 substantive appeal, the Veteran requested a hearing before a member of the Board in Washington, D.C.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Although the Veteran has appeared before a member of the Board to address other issues, he has not had a Board hearing where he offered testimony concerning his earlier effective date claim.  Thus, a remand of the present appeal is necessary to afford the Veteran his requested hearing. 

Additionally, an inferred claim for a total disability rating based on individual unemployability (TDIU) should be considered.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board finds that the issue of whether the Veteran has been entitled to TDIU for any time during the appeal period has been reasonably raised by the Veteran.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

The Veteran has alleged that his service-connected skin condition has interfered with his ability to maintain employment.  However, a March 2009 statement indicates that he could not work due to a non-service connected left leg disability while a July 2009 statement indicates that he works two jobs.  Records from the Social Security Administration (SSA) indicate that the Veteran is receiving disability benefits due to a psychiatric disorder and degenerative disc disease.  It is unclear from the record whether the Veteran's service connected disabilities alone, to include his pseudofolliculitis barbae, preclude the Veteran from finding and maintaining substantially gainful employment.  Accordingly, on remand, the Veteran should be afforded a VA medical opinion to address this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. 

2.  The RO should also schedule the Veteran for a VA medical opinion to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected pseudofolliculitis, not considering the Veteran's age or non-service connected disabilities, prevents the Veteran from finding and maintaining substantially gainful employment.  If determined to be necessary by the examiner an examination should be provided, as well.

A complete rationale for this opinion should be provided, and the opinion should be based on previous (and any present) examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3.  When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


